Felton, J.
1. Where an insurer agrees in an automobile casualty-insurance policy to pay any loss covered by the policy to two persons, a finance company and the purchaser of the automobile, as their interests may appear, the purchaser may maintain an action to recover for a loss covered by the terms of the policy. Johnson v. General Exchange Ins. Corp., 49 Ga. App. 780 (176 S. E. 840); Riley v. Federal Ins. Co., 60 Ga. App. 764 (5 S. E. 2d 246).
2. The question as to whether the finance company, to which is still owed a portion of the purchase price of the stolen automobile, is a necessary party to an action by the purchaser to recover the value of the automobile as a loss covered by the theft provision of the policy, and whether the petition is faulty for a nonjoinder of a party plaintiff, is not before us for determination, as such question is not raised by a general demurrer. Federal Land Bank of Columbia v. Forrester, 192 Ga. 446 (2) (15 S. E. 2d 517); Richter v. Richter, 202 Ga. 554 (4) (43 S. E. 2d 635, 173 A.L.R. 436).
3. The allegation that the plaintiff bought an automobile on a certain date, that the policy thereon was issued to her, and that on a certain date the automobile was stolen from her, is a sufficient allegation, as against a 'general demurrer, that at the time of the loss the plaintiff owned the automobile.
The petition alleged a cause of action as against a general demurrer (New Jersey Ins. Co. v. Rowell, 32 Ga. App. 16, 123 S. E. 38), and the court did not err in overruling the general demurrer.

Judgment affirmed.


Button, C. J., and Worrill, J., concur.

Grover C. Willis, Jr., Paul Blanchard, for plaintiff in error.
Young & Hollis, James H. Fort, Dana B. Drake, contra.